Per Curiam.

It is not the function of this court to substitute its judgment for that of the Board of Tax Appeals on factual issues but only to determine from an examination of the entire record whether the decision reached by the board is unreasonable or unlawful. Prom an examination of the entire record, this court is unable to find that the decision of the board is unreasonable or unlawful. The decision is, therefore, affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart, Bell, Taet, Matthias and Herbert, JJ., concur.